DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species A1, B1, and C4 in the reply filed on 11/01/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). The unelected election subgroups (A2-A4, B2-B13, and C1-C3 and C5-C7) will not be examined against prior art (see MPEP 803.02). Examiner notes that there are rejections against certain unelected groups under U.S.C. 112(a), which are being included solely for the purposes of compact prosecution. 

Claim Objections
Claim 19 objected to because of the following informalities:
	Regarding Claim 19, “one or more processing devices at least one of” is not grammatically correct. Examiner is moving forward with examination under the assumption that it should state “the processing devices are perform(ing)”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-2, 4, 8-9, 11, 13-14, 18-19, 22, 27-28, 33, 38, 43, 45, and 50 are rejected under 35 U.S.C. 101 because the Claims are directed towards an abstract idea without significantly more.

Step 1: Independent Claims 1, 43, 45, and 50 recite a system, a method, a system, and a method, respectively. Thus, they are directed to statutory categories of invention.

Step 2A, Prong 1:
	Claims 1 and 43 recite the following claim limitations:

in response to at least one impedance measurement performed on the subject: a. determine a parameter value at least in part using results of the at least one impedance measurement
b. perform an assessment to determine if the parameter value is indicative of a meaningful change in a subject normal, the subject normal being based on results of a plurality of previous impedance measurements
c. use results of the assessment to at least one of: i. generate an indicator indicative of fluid levels or ii. Selectively update the subject normal
		Claims 48 and 50 recite the following claim limitations:
in response to at least one impedance measurement performed on the subject:
determine a parameter value at least in part using results of the at least one impedance measurement;
determine measurement attributes associated with at least one impedance measurement;
compare the measurement attributes to defined measurement criteria;
if the measurement criteria meet the defined criteria:
determine if the parameter value falls outside a subject normal range, the subject normal range being at least partially based on results of a plurality of previous impedance measurements;
ii based on the result of the determination:
display an indicator; and,
selectively update the subject normal range; and,
if the measurement criteria do not meet the defined criteria, at least one of:
display an indicator based on the parameter value; and,
determine a compensation factor in accordance with results of the comparison, the compensation factor being used to selectively modify at least one of:
an impedance value indicative of a measured impedance;
an impedance parameter value derived from at least one impedance value; and,
a body state derived from at least one of:
at least one impedance value; and,
at least one impedance parameter value
These limitations, under their broadest reasonable interpretation, cover concepts that can be practically performed in the human mind, i.e. using pen and paper. Using a plurality of measurements, a human could reasonably make determinations about a subject’s health, compare values to an average, and determine changes in parameters. Thus, the claims recite limitations which fall within the ‘mental processes’ grouping of abstract ideas. 

Step 2A, Prong 2:
	Claims 1, 45, and 50 recite the following limitations:
one or more processors
at least one or more impedance measurement
	The recitation of one or more processors and computer storage media with computer-usable instructions that, when executed by the one or more processors, implement a method are merely reciting both the processors and computer storage media at a high-level of generality, and the computer readable storage media merely instructs the processors to carry out the steps of the method.  In other words, the computer components are being used as a tool to carry out the method (See MPEP 2106.05(f)).
	Further, electronically receiving a plurality of measurements over an unspecified time span is merely insignificant pre-solution activity, as this is merely data gathering/selecting a particular data type (See MPEP 2106.05(g)).  
Thus, the abstract idea is not integrated into a practical application. The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components (the one or more processors) and insignificant pre-solution activity (impedance 

Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B and does not provide an inventive concept.

Dependent Claims:
Claims 2, 4, 8-9, 11, 13-14, 18-19, 22, and 27-28 recite limitations that further define how the data is analyzed and processed, all of which are processes practically performable in the human mind. 
Claim 33 adds the additional elements of electrodes and control systems to collect data. The electrodes/control systems are recited at a high level of generality and are merely being used in their intended manner to gather data. The electrode(s) is being used as a tool to carry out the data acquisition.  Even when viewed as a whole in combination with the Independent Claim 1, Claim 33 fails to add significantly more to the abstract idea.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. It is not clear in light of the Specification how one of ordinary skill in the art is able to calculate all of the listed values under section (a)(ii) and (a)(iii). There is no guidance in the Specification or Claims as to how the impedance value could be used to calculate indicators/attributes. Therefore, Claim 4 is rejected for failing to comply with the written description requirement. The Examiner notes that the rejection encompasses unelected species, and that this rejection is included solely for the purposes of compact prosecution. 
Claim 28 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. It is not clear in light of the specification and the claims how one would use a processor to determine the measurement attribute of the items listed in (a)(i-v), as there is no other cited structure in the Claim and the Specification does not provide guidance as to how just the processing device would determine the measurement attributes. Therefore, Claim 28 is rejected for failing to comply with the written description requirement. The Examiner notes that the rejection encompasses unelected species, and that this rejection is included solely for the purposes of compact prosecution.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4, 8-9, 11, 13-14, 18-19, 22, 27-28, 33, 38, and 43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “meaningful change” in Claims 1, 8, 9, 11, and 43 render the claim indefinite. The term “meaningful change” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention, as it is unclear what level of change is needed to be ‘meaningful’. The Examiner is moving forward with examination interpreting “meaningful change” to be anything outside of a subject normal, parameter values that inherently indicate health issues, or values that are otherwise flagged for a difference from other values. 
The term “using impedance measurements meeting defined measurement criteria” in Claim 27 and 43renders the claim indefinite. The term “using impedance measurements meeting defined measurement criteria” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention, as it is unclear what this criteria is, where it comes from, or how it is calculated. Examiner is moving forward with examination interpreting that any impedance measurements that aren’t obviously determined to be errors will meet this claim language. 

Claims 2, 4, 13-14, 18-19, 27-28, 33, and 38 are rejected based on their dependency to Claim 1. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 8, 11, 13, 14, 18, 19, 27, 43, 45, and 50 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication 20160354032 awarded to Wariar, hereinafter Wariar.
Regarding Claim 1 and 43, Wariar teaches a system/method for generating an indicator at least in part relating to fluid levels in a biological subject (abstract), the system including one or more processing devices (abstract) that, in response to at least one impedance measurement performed on the subject: a. determine a parameter value at least in part using results of the at least one impedance measurement (abstract, volume index, “determine a value of at least one physiological impedance parameter value using the impedance signal, calculate a volume index representative of fluid volume status of the subject using the at least one heart sound parameter value and the at least one physiological impedance parameter value”); b. perform an assessment to determine if the parameter value is indicative of a meaningful change in a subject normal, the subject normal being based on results 

Regarding Claim 2, Wariar teaches the system according to Claim 1, wherein the subject normal is at least one of: b. a subject normal range (Para. 0045, Lines 13-16, “A combination of absolute volume index and relative changes (e.g., from a baseline) may be used to either adjust therapy in the short or long-term”).

Regarding Claim 4, Wariar teaches the system according to Claim 1, wherein the one or more processing devices perform the assessment using a computational model embodying a relationship between the parameter value and the subject normal (Para. 0045, Lines 13-16, “A combination of absolute volume index and relative changes (e.g., from a baseline) may be used to either adjust therapy in the short or long-term”), the computation model being obtained by applying machine learning to reference parameter values and subject normal measured for one or more reference subjects (Para. 0064), and wherein the one or more processing devices: a. determine at least one metric indicative of at least one of: i. the parameter value including at least one of: 1. an impedance value indicative of a measured impedance (abstract); b. apply the at least one metric to the computational model (Para. 0064).

Regarding Claim 8, Wariar teaches the system according to Claim 1, wherein the one or more processing devices perform the assessment by: a. comparing the parameter value to a subject normal range, the subject normal range being at least partially based on results of a plurality of previous impedance measurements (Para. 0045, Lines 13-16, “A combination of absolute volume index and 

Regarding Claim 11, Wariar teaches a system according to Claim 1, wherein at least one of:
	a. the indicator is indicative of at least one of:
		i. the parameter value (abstract)
	b. if the parameter value is not indicative of a meaningful change in a subject normal, the indicator is indicative at least one of:
		iii. a trend indicative of a direction of change of the parameter value relative to the subject normal value (Para. 0066,” In certain examples, treatment may be carefully and gradually withdrawn or increased by the clinician to identify the optivolemic range. In certain examples, a progressive decline in the optivolemic range may be used to recommend ventricular assist therapy, regenerative therapy, or organ transplant”); and
	c. if the parameter value is indicative of a meaningful change in a subject normal, the indicator is indicative of at least one of:
		i. the parameter value (Para. 0068, “In certain examples, the processor circuit 605 generates an alert when the volume index is outside the threshold metric values”);

Regarding Claim 13, Wariar teaches a system according to Claim 1, system according to Claim 1, wherein the parameter value is at least one of: 
	a. an impedance value indicative of a measured impedance (abstract) 
	c. a body state value derived from at least one of:

		ii. at least one impedance parameter value. (abstract, volume index, “determine a value of at least one physiological impedance parameter value using the impedance signal, calculate a volume index representative of fluid volume status of the subject using the at least one heart sound parameter value and the at least one physiological impedance parameter value”)

Regarding Claim 14, Wariar teaches a system according to Claim 1, wherein the one or more processing devices perform the assessment using a subject normal range based on a subject normal value, and wherein the subject normal range includes at least one of:
	d. a subject normal body state value range (Para. 0024, “Therefore, a useful volume index will have at least two thresholds to represent hypo- and hypervolemia. The range between the two thresholds reflects the optivolemic or “ideal volume” state for a given patient which is used as a goal for volume restoration therapies”).

Regarding Claim 18, Wariar teaches a system according to Claim 1, wherein the one or more processing devices: a. determine a plurality of parameter values, the plurality of parameter values being selected ones of multiple parameter values derived from multiple impedance measurements; and,
	b. calculate, using the plurality of parameter values, at least one of:
		ii. a subject normal range; and,
		iii. a body state value (Para. 0066, “Because the optivolemic range may change over time as a result of disease progression this range may need to be adjusted for a given patient. In one example, the upper and lower thresholds may be determined automatically from signal changes after filtering using moderate or long-term time constants”).


	b. calculate the subject normal range using at least one of:
		ii. a predetermined range from a subject normal value (Para. 0066, “Because the optivolemic range may change over time as a result of disease progression this range may need to be adjusted for a given patient. In one example, the upper and lower thresholds may be determined automatically from signal changes after filtering using moderate or long-term time constants”);

Regarding Claim 27, Wariar teaches a system according to Claim 1, wherein the one or more processing devices calculate, using impedance measurements meeting defined measurement criteria, a t least one of:
	a. a parameter value (abstract),
	c. a subject normal range (Para. 0066, “Because the optivolemic range may change over time as a result of disease progression this range may need to be adjusted for a given patient. In one example, the upper and lower thresholds may be determined automatically from signal changes after filtering using moderate or long-term time constants”).

Regarding Claims 45 and 50, Wariar teaches a system/method for determining an indicator at least in part relating to fluid levels in a biological subject, the system including one or more processing devices that, in response to at least one impedance measurement performed on the subject (abstract):
	a. determine a parameter value at least in part using results of the at least one impedance measurement (Para. 0061);
	b. determine measurement attributes associated with at least one impedance measurement (Para. 0061, “based on known characteristics);

	d. if the measurement criteria meet the defined criteria:
		i. determine if the parameter value falls outside a subject normal range, the subject normal range being at least partially based on results of a plurality of previous impedance measurements (Para. 0049);
		ii based on the result of the determination:
			1. display an indicator (Para. 0050); and,
			2. selectively update the subject normal range (Para. 0045); and,
	e. if the measurement criteria do not meet the defined criteria, at least one of:
		i. display an indicator based on the parameter value (Para. 0050, describing indicating based on hyper/hypo-volemia);

Prior Art Rejections
	Claims 9, 22, 28, and 33 have not have prior art applied. However, due to the 101/112 rejections above, any amendments made to overcome these rejections could cause the Examiner to need to apply prior art in the future. 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jess Mullins whose telephone number is (571)-272-8977. The examiner can normally be reached between the hours of 9:00 a.m. – 5:00 p.m. M-F. 

	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung, can be reached at (571)-272-8506. The fax number for the organization where this application or proceeding is assigned is (571)-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (In USA or Canada) or (571)-272-1000. 

/JLM/
Examiner, Art Unit 3792

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792